Exhibit 10.1

 

INTREPID POTASH, INC.

 

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

 

(May 22, 2019)

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

1.

ESTABLISHMENT AND PURPOSE

1

 

1.1

Establishment

1

 

1.2

Purpose

1

 

 

 

2.

DEFINITIONS

1

 

 

 

3.

PLAN ADMINISTRATION

6

 

3.1

General

6

 

3.2

Delegation by the Committee or the Board

7

 

3.3

Limitations on Authority

7

 

3.4

Deferral Arrangement

7

 

3.5

No Liability

7

 

3.6

Book Entry

7

 

 

 

4.

STOCK SUBJECT TO THE PLAN

8

 

4.1

Number of Shares

8

 

4.2

Individual Award Limits

8

 

4.3

Share Counting

9

 

 

 

5.

ELIGIBILITY AND PARTICIPATION

9

 

 

 

6.

STOCK OPTIONS

9

 

6.1

Grant of Options

9

 

6.2

Award Agreement

10

 

6.3

Exercise of Option

10

 

6.4

Termination of Service

11

 

6.5

Limitations on Incentive Stock Options

11

 

6.6

Transferability

11

 

6.7

Family Transfers

12

 

6.8

Rights of Holders of Options

12

 

 

 

7.

STOCK APPRECIATION RIGHTS

12

 

7.1

Grant of Stock Appreciation Rights

12

 

7.2

Award Agreement

12

 

7.3

Exercise of Stock Appreciation Right

13

 

7.4

Effect of Exercise

13

 

7.5

Termination of Service

13

 

7.6

Transferability

13

 

 

 

8.

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

13

 

8.1

Grant of Restricted Stock or Restricted Stock Units

13

 

8.2

Award Agreement

14

 

8.3

Restrictions on Transfer

14

 

8.4

Forfeiture; Other Restrictions

14

 

8.5

Restricted Stock Units

14

 

8.6

Termination of Service

14

 

8.7

Stockholder Privileges

14

 

 

 

9.

QUALIFIED PERFORMANCE BASED COMPENSATION

15

 

9.1

Grant or Vesting of Award Subject to Objective Performance Goals

15

 

9.2

Establishment of Performance Goals

15

 

i

--------------------------------------------------------------------------------



 

 

9.3

Value of Performance Shares, Performance Units and Cash-Based Awards

16

 

9.4

Achievement of Performance Goals; Earning of Awards

16

 

9.5

Payment of Performance Awards

16

 

9.6

Termination of Service

16

 

9.7

Transferability

16

 

9.8

Stockholder Rights

16

 

 

 

10.

OTHER STOCK-BASED AWARDS

16

 

 

 

11.

DIVIDENDS AND DIVIDEND EQUIVALENTS

17

 

 

 

12.

TAX WITHHOLDING

17

 

 

 

13.

PARACHUTE LIMITATIONS

17

 

 

 

14.

EFFECT OF CHANGES IN CAPITALIZATION

18

 

14.1

Changes in Stock

18

 

14.2

Change of Control

18

 

14.3

Reorganization in Which the Company Is the Surviving Entity and in Which No
Change of Control Occurs

19

 

14.4

Adjustment

19

 

14.5

No Limitations on the Company

19

 

 

 

15.

REQUIREMENTS OF LAW

20

 

15.1

General

20

 

15.2

Rule 16b-3

20

 

 

 

16.

GENERAL PROVISIONS

20

 

16.1

Disclaimer of Rights

20

 

16.2

Nontransferability of Awards

21

 

16.3

Changes in Accounting or Tax Rules

21

 

16.4

Nonexclusivity of the Plan

21

 

16.5

Captions

21

 

16.6

Other Award Agreement Provisions

21

 

16.7

Other Employee Benefits

21

 

16.8

Severability

21

 

16.9

Governing Law

22

 

16.10

Section 409A

22

 

16.11

Recoupment of Awards

22

 

16.12

Repricing

22

 

 

 

17.

AMENDMENT, MODIFICATION AND TERMINATION

22

 

17.1

Amendment, Modification, and Termination

22

 

17.2

Awards Previously Granted

22

 

 

 

18.

STOCKHOLDER APPROVAL; EFFECTIVE DATE OF PLAN

23

 

 

 

19.

DURATION

23

 

ii

--------------------------------------------------------------------------------



 

INTREPID POTASH, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(May 22, 2019)

 

1.                                      ESTABLISHMENT AND PURPOSE

 

1.1                               Establishment.  The Plan was originally
adopted by the Board of Directors and stockholders of the Company on April 20,
2008.  The Plan was previously amended and restated effective May 29, 2012,
May 24, 2016, and May 31, 2017.  On March 22, 2019, the Board of Directors
approved this amendment and restatement of the Plan, subject to the approval of
the Company’s stockholders at the 2019 Annual Meeting of Stockholders.  The Plan
shall become effective upon the date on which the Plan is approved by the
Company’s stockholders, which approval must occur within the period ending 12
months after the date the Plan was adopted by the Board.  The Plan shall remain
in effect as provided in Section 19.  The Plan permits the grant of Incentive
Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards, Cash-Based Awards,
and Other Stock-Based Awards in accordance with the terms hereof.

 

1.2                               Purpose.  The Plan is intended to enhance the
ability of the Company and its Affiliates to attract and retain highly qualified
officers, directors, key employees, and other individuals whose substantial
contributions are essential to the continued growth and success of the business
of the Company, to provide additional incentives for such individuals to whose
efforts will result in the long-term growth and profitability of the Company and
to further align the interests of such individuals with the interests of the
stockholders of the Company.

 

2.                                      DEFINITIONS

 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1                               “Acquiror” means as defined in Section 14.2.

 

2.2                               “Affiliate” means with respect to the Company,
(a) any company or other trade or business that controls, is controlled by or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including without limitation, any
Subsidiary, and (b) any corporation or other entity controlling, controlled by,
or under common control with the Company, including any member of an affiliated
group of which the Company is a common parent corporation or subsidiary
corporation (within the meaning of Section 424 of the Code).

 

2.3                               “Award” means a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock
Units, Performance Shares, Performance Units, or Other Stock-Based Awards.

 

2.4                               “Award Agreement” means the agreement or
statement setting forth the terms and conditions applicable to each Award. 
Award Agreements and other Plan documents may be delivered or accepted
electronically using electronic mail, the Internet or any other form of
electronic communication.  Each Award Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistency between the
provisions of the Plan and any Award Agreement, the provisions of the Plan shall
govern, except to the extent the Plan would be considered to provide an
additional benefit as determined under Sections 409A and 424 of the Code.

 

2.5                               “Benefit Arrangement” means as defined in
Section 13.

 

2.6                               “Board” or “Board of Directors” means the
board of directors of Intrepid Potash, Inc.

 

1

--------------------------------------------------------------------------------



 

2.7                               “Business Combination” means as defined in
Section 2.10.

 

2.8                               “Cash-Based Award” means an Award granted to a
Participant, whose value is determined by the Committee, as described in
Section 9.

 

2.9                               “Cause” means, as determined by the Committee
and unless otherwise provided in the Award Agreement or any employment,
consulting or other services agreement, if any, between the Service Provider and
the Company or an Affiliate, (a) any willful breach of any material written
policy of the Company or an Affiliate that results in material and demonstrable
liability or loss to the Company or the Affiliate; (b) engaging in any conduct
involving moral turpitude that causes material and demonstrable injury,
monetarily or otherwise, to the Company or an Affiliate, including, but not
limited to, misappropriation or conversion of assets of the Company or an
Affiliate (other than immaterial assets); (c) a conviction of or entry of a
guilty plea or plea of nolo contendere to a felony; or (d) a material breach by
the Service Provider of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.  No act or
failure to act by the Service Provider shall be deemed “willful” if done, or
omitted to be done, by him or her in good faith and with the reasonable belief
that his or her action or omission was in the best interest of the Company or an
Affiliate.  Notwithstanding the foregoing, neither this provision nor any other
provision of the Plan is intended to, and they shall not be interpreted in a
manner that limits or restricts a Participant from exercising any legally
protected whistleblower rights (including pursuant to Rule 21F under the
Securities Exchange Act of 1934).

 

2.10                        “Change of Control” means and shall be deemed to
have occurred upon the occurrence of any one of the following, unless otherwise
provided in an Award Agreement:

 

(a)         the acquisition by any individual, entity, or group (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors, other than any acquisition (i) directly from, or by, the Company,
(ii) by a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any of its subsidiaries, or (iii) by Robert P.
Jornayvaz III or Hugh E. Harvey, Jr. (collectively the “Principals”), or by any
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) that is
controlled by either or both of the Principals;

 

(b)         at any time during any 24-month period (not including any period
ending prior to the Effective Date), the individuals who at the beginning of
such period constitute the Board (and any new director whose election by the
Board or whose nomination for election by the Company’s stockholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) (the “Incumbent Directors”)
cease for any reason to constitute a majority of the Board; provided, however,
that no individual will be considered an Incumbent Director if such individual
initially assumed office as a result of either an actual or threatened “Election
Contest” (as described in Rule 14a-12(c) promulgated under the Exchange Act) or
any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Company Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Company Proxy Contest;

 

(c)          consummation, in one transaction or a series or related
transactions, of a reorganization, merger, or consolidation of the Company or
sale or other disposition, direct or indirect, of all or substantially all of
the assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, the Persons who were the “beneficial
owners” of outstanding voting securities of the Company immediately prior to
such Business

 

2

--------------------------------------------------------------------------------



 

Combination “beneficially own,” by reason of such ownership of the Company’s
voting securities immediately before the Business Combination, more than 50% of
the combined voting power of the company resulting from such Business
Combination (including, without limitation, a company which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination; or

 

(d)         approval by those Persons holding the voting securities of the
Company of a complete liquidation or dissolution of the Company.

 

A Person will not be deemed to be a member of a “group” for purposes of this
definition solely by virtue of becoming party to an agreement with one or more
Principals that requires such Person to vote the voting stock of the Company in
a manner specified by the Principals.

 

2.11                        “Code” means the Internal Revenue Code of 1986, as
amended, and the regulations, interpretations, and administrative guidance
issued thereunder.

 

2.12                        “Committee” means the Compensation Committee or
other committee of the Board appointed by the Board to administer the Plan, or
if no such committee is or has been appointed, the Board.  The Committee or the
Board may designate one or more subcommittees to (a) consist solely of persons
who satisfy the applicable requirements of any stock exchange or national market
system on which the shares of Stock may be listed and (b) consist solely of
persons who qualify as a “non-employee director” within the meaning of
Rule 16b-3 promulgated under the Exchange Act, with each such subcommittee
having the power and authority delegated to it by the Committee or the Board, as
applicable.  Nothing in this definition shall be deemed to interfere with or
prevent the Board or the Committee, as applicable, from delegating
administrative authority under the Plan to specified officers or to other
committees of the Board pursuant to Section 3.2.

 

2.13                        “Company” means Intrepid Potash, Inc., a Delaware
corporation.

 

2.14                        “Corporate Event” means an event described in
Section 14.1.

 

2.15                        “Disabled” or “Disability” means, unless otherwise
provided in an employment, consulting or other services agreement, if any, or
Award Agreement between the Participant and the Company or an Affiliate, the
Participant (i) is unable to perform the essential duties of the Participant’s
position by reason of a medically determinable physical or mental impairment
which is potentially permanent in character or which can be expected to last for
a continuous period of not less than 12 months, (ii) is permanently and totally
disabled as defined in Section 22 of the Code, or (iii) has been determined to
be totally disabled by the Social Security Administration.

 

2.16                        “Dividend Equivalent” means a right granted under
Section 11.

 

2.17                        “Effective Date” means May 22, 2019, the effective
date of the most recent amendment and restatement of the Plan.  The initial
effective date of the Plan was April 20, 2008.

 

2.18                        “Employee” means any individual who is a common-law
employee of the Company or an Affiliate determined in accordance with the
Company’s standard personnel policies and practices.

 

2.19                        “Exchange Act” means the U.S. Securities Exchange
Act of 1934, as it may be amended from time to time, or any successor act
thereto.

 

2.20                        “Exercise Price” means the price at which a share of
Stock may be purchased by a Participant pursuant to the exercise of an Option.

 

2.21                        “Fair Market Value” means the fair market value of a
share of Stock as of a particular date,

 

3

--------------------------------------------------------------------------------



 

determined as follows:  (a) the closing sale price reported for such share on
the national securities exchange or national market system on which such stock
is principally traded, or if no sale of shares is reported for such trading day,
on the next preceding day on which a sale was reported, or (b) if the shares of
Stock are not then listed on a national securities exchange or national market
system, or the value of such shares is not otherwise determinable, such value as
determined by the Committee in good faith in its sole discretion consistent with
the requirements under Section 409A of the Code.

 

2.22                        “Family Member” means a person who is a spouse,
former spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother, sister, brother-in-law, or sister-in-law, including adoptive
relationships, of the Participant, a trust in which any one or more of these
persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which any one or more of these persons (or the Participant)
control the management of assets, and any other entity in which one or more of
these persons (or the Participant) own more than fifty percent (50%) of the
voting interests; provided, however, that to the extent required by applicable
law, the term Family Member shall be limited to a person who is a spouse, former
spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant or a trust or foundation for the exclusive benefit of any one or
more of these persons.

 

2.23                        “Good Reason” means, unless otherwise provided in
the Award Agreement or any employment, consulting or other services agreement,
if any, between the Service Provider and the Company or an Affiliate, (a) a
material reduction in the Service Provider’s base salary, (b) a material
diminution of the Service Provider’s title, office, position or authority,
excluding for this purpose an action not taken in bad faith and which is
remedied within twenty (20) days after receipt of written notice thereof given
by the Service Provider, (c) the assignment to the Service Provider of any
duties inconsistent in an adverse respect with the Service Provider’s position
(including reporting requirements), authority, or material responsibilities, or
the removal of the Participant’s authority or material responsibilities,
excluding for this purpose an action not taken in bad faith and which is
remedied by the Company within twenty (20) days after receipt of notice thereof
given by the Service Provider, (d) a transfer of the Service Provider’s primary
workplace by more than fifty (50) miles from the current workplace without the
Service Provider’s consent, or (e) a material breach of any term of any
employment, consulting or other services agreement, if any, between the Service
Provider and the Company or an Affiliate by the Company which is not remedied
within twenty (20) days after receipt of written notice thereof given by the
Service Provider.

 

2.24                        “Grant Date” means, as determined by the Committee,
the latest to occur of (a) the date on which the Committee approves an Award,
(b) the date on which the recipient of an Award first becomes eligible to
receive an Award under Section 5, or (c) such other date as may be specified by
the Committee in the Award Agreement.

 

2.25                        “Grant Price” means the per share exercise price of
a Stock Appreciation Right granted to a Participant under Section 7.

 

2.26                        “Incentive Stock Option” means an Option to purchase
shares of Stock designated as an Incentive Stock Option that is intended to meet
the requirements of Section 422 of the Code.

 

2.27                        “Incumbent Directors” means as defined in
Section 2.10.

 

2.28                        “Non-Qualified Stock Option” means any Option other
than an Incentive Stock Option.

 

2.29                        “Option” means an option to purchase one or more
shares of Stock at a stated or formula price for a specified period of time.  An
Option granted under the Plan shall be either an Incentive Stock Option or a
Non-Qualified Stock Option.

 

4

--------------------------------------------------------------------------------



 

2.30                        “Other Agreement” means as defined in Section 13.

 

2.31                        “Other Stock-Based Award” means an Award that is
granted to a Participant under Section 10.

 

2.32                        “Parachute Payment” means as defined in Section 13.

 

2.33                        “Participant” means any eligible individual as
defined in Section 5 who holds one or more outstanding Awards under the Plan.

 

2.34                        “Performance Award”  means an Award made subject to
the achievement of Performance Goals granted under Section 9, denominated in
shares of Stock (“Performance Shares”) or units in the form of a bookkeeping
entry representing the equivalent of shares of Stock (“Performance Units”), or a
Cash-Based Award in the form of a bookkeeping entry, subject to the terms of the
Plan, the value of which at the time it is payable in Stock or cash is
determined based upon the extent to which the corresponding Performance Goals
have been achieved.

 

2.35                        “Performance Goals” means as defined in Section 9.2.

 

2.36                        “Performance Period” means the period of time during
which the Performance Goals must be achieved in order to determine the degree of
vesting or payout with respect to an Award.  Performance Periods may overlap.

 

2.37                        “Person” means as defined in Section 2.10.

 

2.38                        “Plan” means this Intrepid Potash, Inc. Amended and
Restated Equity Incentive Plan (originally adopted as the Intrepid Potash, Inc.
2008 Equity Incentive Plan).

 

2.39                        “Principals” means as defined in Section 2.10.

 

2.40                        “Restricted Stock” means an Award of shares of Stock
granted under Section 8.

 

2.41                        “Restricted Stock Unit” or “RSU” means a bookkeeping
entry representing the equivalent of shares of Stock granted under Section 8.

 

2.42                        “Restriction Period” means the period during which
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture (based upon the passage of time, the achievement of Performance Goals
or upon the occurrence of other events as determined by the Committee, in its
discretion), as provided in Sections 8.3 and 8.4.

 

2.43                        “Securities Act” means the U.S. Securities Act of
1933, as it may be amended from time to time, or any successor act thereto.

 

2.44                        “Service” means service as a Service Provider to the
Company or an Affiliate.  Unless otherwise stated in the applicable Award
Agreement, a Participant’s change in position or duties shall not result in
interrupted or terminated Service, so long as such Participant continues to be a
Service Provider to the Company or an Affiliate.  Subject to the preceding
sentence, whether a termination of Service shall have occurred for purposes of
the Plan shall be determined by the Committee, which determination shall be
final, binding and conclusive.  Notwithstanding the foregoing, solely with
respect to any Award that is subject to Section 409A of the Code and payable
upon a termination of Service, a Participant shall be considered to have
terminated Service with the Company or an Affiliate only when the Participant
incurs a “separation from service” with respect to the Company or an Affiliate
within the meaning of Section 409A(a)(2)(A)(i) of the Code.

 

2.45                        “Service Provider” means an employee, officer or
director of the Company or an Affiliate, or a consultant or adviser currently
providing services to the Company or an Affiliate.

 

5

--------------------------------------------------------------------------------



 

2.46                        “Stock” or “Common Stock” means a share of Intrepid
Potash, Inc., common stock, $0.001 par value per share.

 

2.47                        “Stock Appreciation Right” or “SAR” means an Award
granted under Section 7.

 

2.48                        “Subsidiary” means any “subsidiary corporation” of
the Company within the meaning of Section 424(f) of the Code.

 

2.49                        “Substitute Awards” means Awards granted in
substitution for, or in assumption of, outstanding awards previously granted by
an entity acquired by the Company or a Subsidiary or an Affiliate or with which
the Company or Subsidiary or Affiliate combines.  The terms and conditions of
any Substituted Awards shall comply with the requirements for substitutions of
awards made in connection with a corporate transaction or certain other
adjustments that are not treated as modifications under Treas. Reg.
Section 1.424-1 and Section 409A of the Code, as applicable.

 

2.50                        “Withholding” means as defined in Section 12.

 

3.                                      PLAN ADMINISTRATION

 

3.1                               General.  The Plan shall be administered by
the Committee, which shall have full power and authority to take all actions and
to make all determinations as are required or permitted under the Plan.

 

(a)         In accordance with the provisions of the Plan, the Committee shall,
in its sole discretion, select the Participants from among the eligible
individuals described in Section 5, determine the Awards to be made pursuant to
the Plan, or shares of Stock to be issued thereunder and the time at which such
Awards are to be made, fix the Option Price (or Grant Price), determine the
period and manner in which an Option (or Stock Appreciation Right) becomes
exercisable, establish the duration and nature of Restricted Stock or Restricted
Stock Unit restrictions, establish the terms and conditions of Performance
Awards, and establish such other terms and requirements of the various Awards
under the Plan as the Committee may deem necessary or desirable and consistent
with the terms of the Plan.  The Committee shall determine the form of the Award
Agreements that shall evidence the particular provisions, terms, conditions,
rights and duties of the Company and the Participants with respect to Awards
granted pursuant to the Plan, which provisions need not be identical except as
may be provided herein.

 

(b)         The Committee may amend, modify, or supplement the terms of any
outstanding Award including, but not limited to, amending an Award or exercising
discretion under an Award or under the Plan to: (i) accelerate the date on which
an Award becomes vested, exercisable, or transferable, (ii) extend the term of
any Award, including the period following the termination of the Service
Provider’s Service to the Company during which the Award shall remain
outstanding, (iii) waive any conditions with regard to vesting, exercisability,
or transferability of an Award, and (iv) recognize differences in local law, tax
policy, or custom with regard to Awards made to foreign nations or individuals
who are employed outside the United States.  Notwithstanding the foregoing, no
amendment or modification may be made to an outstanding Option or Stock
Appreciation Right that causes the Option or Stock Appreciation Right to become
subject to Section 409A of the Code, without the Participant’s written consent;
provided, however, appropriate adjustments may be made to outstanding Options
and Stock Appreciation Rights pursuant to Section 14.

 

(c)          As a condition to any Award, the Committee shall have the right, in
its discretion, to require Participants to return to the Company Awards
previously granted under the Plan.  Subject to the terms and conditions of the
Plan, any such subsequent Award shall be upon such terms and conditions as are
specified by the Committee at the time the new Award is granted.  The

 

6

--------------------------------------------------------------------------------



 

Company may retain the right in an Award Agreement to cause a forfeiture of the
gain realized by a Participant on account of actions taken by the Participant in
violation or breach of or in conflict with any non-competition agreement, any
agreement prohibiting solicitation of employees or clients of the Company or any
Affiliate thereof or any confidentiality obligation with respect to the Company
or any Affiliate thereof or otherwise in competition with the Company or any
Affiliate thereof, to the extent specified in such Award Agreement applicable to
the Participant.  Furthermore, the Committee may annul an Award if the
Participant is an employee of the Company or an Affiliate thereof and is
terminated for Cause as defined in the applicable Award Agreement or the Plan,
as applicable.

 

(d)         The Committee may from time to time adopt such rules and regulations
for carrying out the purposes of the Plan as it may deem proper and in the best
interests of the Company.  The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement in
the manner and to the extent it shall deem expedient and it shall be the sole
and final judge of such expediency.  The determinations, interpretations and
other actions of the Committee pursuant to the provisions of the Plan shall be
binding, final and conclusive for all purposes and on all persons.

 

3.2                               Delegation by the Committee or the Board.  The
Committee or the Board may, from time to time, delegate to one or more officers
of the Company, and the Board may delegate to one or more committees of the
Board (including committees of the Board consisting solely of one or more
members of the Board who are also officers of the Company), the power and
authority to grant or document Awards under the Plan to specified groups of
eligible individuals, subject to such restrictions and conditions as the
Committee or the Board, in their sole discretion, may impose.  The delegation
shall be as broad or as narrow as the Committee or the Board shall determine. 
To the extent that the Committee or the Board has delegated the authority to
determine certain terms and conditions of an Award, all references in the Plan
to the Committee’s exercise of authority in determining such terms and
conditions shall be construed to include the officer or officers, or the Board
committee or committees, to whom the Committee or the Board has delegated the
power and authority to make such determination.  However, no delegation will be
made if it would (a) result in the loss of an exemption under Rule 16b-3(d) for
Awards granted to Participants subject to Section 16 of the Exchange Act in
respect of the Company, (b) result in a related-person transaction with an
executive officer required to be disclosed under Item 404(a) of Regulation S-K
(in accordance with Instruction 5.a.ii thereunder) under the Exchange Act, or
(c) be impermissible under the Delaware General Corporation Law.

 

3.3                               Limitations on Authority.  The Committee
shall, in exercising its discretion under the Plan, comply with all contractual
and legal obligations of the Company or the Committee in effect from time to
time, whether contained in the Company’s charter, bylaws, or other binding
contract, or in the Compensation Committee’s charter, or in applicable law.

 

3.4                               Deferral Arrangement.  The Committee may
permit or require the deferral of any Award payment into a deferred compensation
arrangement, subject to such rules and procedures as it may establish in
accordance with Section 409A of the Code, which may include provisions for the
payment or crediting of interest or Dividend Equivalents, including converting
such credits into deferred Stock units.

 

3.5                               No Liability.  No member of the Board or of
the Committee shall be liable for any action or determination made in good faith
with respect to the Plan, any Award or any Award Agreement.

 

3.6                               Book Entry.  Notwithstanding any other
provision of this Plan to the contrary, the Company may elect to satisfy any
requirement under this Plan for the delivery of stock certificates through the
use of electronic or other forms of book-entry.

 

7

--------------------------------------------------------------------------------



 

4.                                      STOCK SUBJECT TO THE PLAN

 

4.1                               Number of Shares.  Subject to adjustment as
provided in Section 4.3 and 14.1 and as of the Effective Date, the total number
of shares of Stock authorized for Awards granted under the Plan will equal the
sum of 7,000,000 shares, plus the number of shares that were available for the
grant of Awards under the Plan as of the Effective Date.  After the Effective
Date, no Awards may be granted under a previous version of the Plan.  Any or all
of these shares shall be available for delivery for Awards of Incentive Stock
Options.  Stock issued or to be issued under the Plan shall be either
(a) authorized but unissued shares or, (b) to the extent permitted by applicable
law, issued shares that have been reacquired by the Company or any Subsidiary.

 

4.2                               Individual Award Limits.

 

(a)         Individual Award Limits.  Subject to adjustment as provided in
Section 14, the following limits will apply to the grant of any Award under the
Plan:

 

(i)             Options and Stock Appreciation Rights: No Participant may be
granted within any calendar year one or more Options or Stock Appreciation
Rights that in the aggregate are for more than 2,000,000 shares of Stock
reserved for issuance under the Plan, plus an additional aggregate of 2,000,000
shares of Stock reserved for issuance under the Plan for one-time awards to a
newly hired or newly promoted Participant.

 

(ii)          Awards of Restricted Stock and Restricted Stock Units: No
Participant may be granted within any calendar year one or more Awards of
Restricted Stock and Restricted Stock Units subject to vesting conditions based
on the attainment of performance goals for more than an aggregate of 4,000,000
shares of Stock reserved for issuance under the Plan.

 

(iii)       Performance Shares and Performance Units: No Participant may be
granted within any calendar year one or more Awards of Performance Shares and
Performance Units that could result in the Participant receiving pursuant to
those Performance Shares and Performance Units more than 4,500,000 shares of
Stock reserved for issuance under the Plan.

 

(iv)      Cash-Based Awards: No Participant may be granted within any calendar
year one or more Cash-Based Awards that could result in the Participant
receiving pursuant to those Cash-Based Awards more than $10,000,000.

 

(b)         Limits on Payments and Awards to Non-Employee Directors. 
Notwithstanding any other provision of the Plan to the contrary, the aggregate
amount of cash compensation (including annual retainers and other fees, whether
or not granted under the Plan) plus the aggregate grant date fair value
(computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted to any non-employee Director during any
single calendar year may not exceed $600,000.  For the avoidance of doubt, any
compensation that is deferred shall be counted toward this limit in the year the
compensation is earned, and not the year paid in the event it was deferred.

 

(c)          Minimum Vesting Requirement for Full Value Awards.  No Award other
than an Option or Stock Appreciation Right (a “Full Value Award”) granted on or
after the Effective Date may vest in less than one year from its Grant Date. 
Notwithstanding the foregoing, up to 5% of the available shares of Stock
authorized for issuance under the Plan as of the Effective Date may vest (in
full or in part) in less than one year from their Grant Dates (the “5%
Basket”).  In addition, any Full Value Award granted under the Plan may vest in
full or in part upon death or disability of the Participant, or upon a Change in
Control of the Company (whether on an automatic or discretionary basis), and
such vesting shall not count against the 5% Basket.

 

8

--------------------------------------------------------------------------------



 

4.3                               Share Counting.  The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem Awards) and make adjustments in
accordance with Section 14.  If the Exercise Price of any Option granted under
the Plan, or if pursuant to Section 12 the tax withholding obligation of any
Participant with respect to an Option or Stock Appreciation Right, is satisfied
by tendering shares of Stock to the Company (either by actual delivery or by
attestation) or by withholding shares of Stock, in any case the number of shares
of Stock tendered or withheld shall not be again available for purposes of
determining the maximum number of shares of Stock available for Awards under the
Plan.  Furthermore, the following shares shall not be added to the shares of
Stock authorized for grant under the Plan: (a) shares subject to a Stock
Appreciation Right that are not issued in connection with its stock settlement
on exercise thereof, and (b) shares reacquired by the Company on the open market
or otherwise using cash proceeds from the exercise of Options.  To the extent
that an Award under the Plan is canceled, expired, forfeited, settled in cash,
settled by issuance of fewer shares than the number underlying the Award (except
in the case of a Stock Appreciation Right as described in the previous
sentence), or otherwise terminated without delivery of shares to the
Participant, the shares of Stock retained or returned to the Company will be
available under the Plan.  In the event that withholding tax liabilities arising
from an Award other than an Option or Stock Appreciation Right are satisfied by
the tendering of shares (either actually or by attestation) or by the
withholding of shares by the Company, the shares so tendered or withheld shall
be added to the shares available for Awards under the Plan.  Any shares of Stock
that again become available for Awards under the Plan pursuant to this
Section shall be added as one share for every one share subject to Options,
Stock Appreciation Rights, or other Awards granted under the Plan.

 

4.4                               Substitute Awards.  Substitute Awards shall
not reduce the shares of Stock authorized for grant under the Plan or the
limitations on grants to a Participant under Section 4.2, nor shall shares of
Stock subject to a Substitute Award be added to the shares available for Awards
under the Plan as provided above.  Additionally, in the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares authorized for grant under
the Plan (and shares subject to such Awards shall not be added to the shares
available for Awards under the Plan as provided above); provided that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Directors of the Company or any Subsidiary prior to such
acquisition or combination.

 

5.                                      ELIGIBILITY AND PARTICIPATION

 

Individuals eligible to participate in this Plan include all Service Providers
of the Company or any Affiliate; provided, however, to the extent required under
Section 409A of the Code, an Affiliate of the Company shall include only an
entity in which the Company possesses at least twenty percent (20%) of the total
combined voting power of the entity’s outstanding voting securities or such
other threshold ownership percentage permitted or required under Section 409A of
the Code.  Subject to the provisions of this Plan, the Committee may, from time
to time, select from all eligible individuals, those individuals to whom Awards
shall be granted.  An eligible person may receive more than one Award, subject
to such restrictions as are provided herein.

 

6.                                      STOCK OPTIONS

 

6.1                               Grant of Options.  Subject to the provisions
of this Plan, Options may be granted to Participants in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee, it its sole discretion; provided that Incentive Stock Options may be
granted only to eligible Employees of the Company or of any parent corporation
or subsidiary corporation

 

9

--------------------------------------------------------------------------------



 

(as permitted by Section 422 of the Code).

 

6.2                               Award Agreement.  Each Option granted under
the Plan shall be evidenced by an Award Agreement that shall specify the
Exercise Price, the number of shares of Stock covered by the Option, the maximum
duration of the Option, the conditions upon which an Option shall become vested
and exercisable and such other provisions as the Committee shall determine,
consistent with the terms of the Plan.  The Award Agreement shall specify
whether the Option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option.

 

(a)         Exercise Price.  The Exercise Price for each Option shall be as
determined by the Committee and shall be specified in the Award Agreement.  The
Exercise Price shall be: not less than one hundred percent (100%) of the Fair
Market Value of a share of Stock on the Grant Date; provided, however, that the
foregoing minimum Exercise Price shall not apply to Substitute Awards.  In no
case shall the Exercise Price of any Option be less than the par value of a
share of Stock.

 

(b)         Number of Shares.  Each Award Agreement shall state that it covers a
specified number of shares of Stock, as determined by the Committee.

 

(c)          Term.  Each Option shall terminate as set forth in the Award
Agreement and all rights to purchase shares of Stock shall expire at such time
as the Committee shall determine at the time of grant; provided, however, no
Option shall be exercisable later than the tenth (10th) anniversary of the Grant
Date.

 

(d)         Restrictions on Exercise.  The Award Agreement shall set forth any
installment or other restrictions on exercise of the Option during the term of
the Option.  Each Option shall become exercisable and shall vest over such
period of time, or upon such events, as determined by the Committee.  An Award
Agreement may provide that the period of time over which an Option other than an
Incentive Stock Option may be exercised shall be automatically extended if on
the scheduled expiration date of the Option the Participant’s exercise of such
Option would violate applicable securities laws or the Company’s insider trading
policy as in effect from time to time; provided, however, that during such
extended exercise period the Option may only be exercised to the extent the
Option was exercisable in accordance with its terms immediately prior to such
scheduled expiration date and the extended exercise period shall end not later
than 30 days after the exercise of such Option would first no longer violate
such laws or policy (the “Extended Exercise Period”).  The Award Agreement may
also provide for the automatic exercise of any such Option in which the Fair
Market Value of a share of Stock (as determined on the first day of the Extended
Exercise Period in which the exercise would no longer violate such laws or
policy) exceeds the Exercise Price by delivery to the Participant shares of
Stock equal to such excess amount, less any required tax withholding.

 

6.3                              Exercise of Option.

 

(a)         Manner of Exercise.  An Option granted hereunder shall be exercised,
in whole or in part, by providing written or electronic notice, on a form
provided by the Company, to an employee as designated by the Company, or by
complying with any alternative exercise procedures that may be authorized by the
Committee, specifying the number of shares of Stock to be purchased and
accompanied by full payment of the Exercise Price for the shares and
satisfaction of any tax withholding requirements.

 

(b)         Payment.  A condition to the issuance or other delivery of shares of
Stock as to which an Option shall be exercised shall be the payment of the
Exercise Price and satisfaction of any tax withholding requirements.  The
Exercise Price of an Option shall be payable to the Company in full, in any
method permitted under the Award Agreement, including: (i) in cash or in cash
equivalents acceptable to the Company; (ii) by tendering (either by actual
delivery

 

10

--------------------------------------------------------------------------------



 

or by attestation) unrestricted shares of Stock already owned by the Participant
on the date of surrender, subject to such terms, conditions and limitations as
the Company may determine, to the extent the shares of Stock have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
shares as to which such Option shall be exercised, provided that, in the case of
an Incentive Stock Option, the right to make payment in the form of already
owned shares of Stock may be authorized only at the time of grant, (iii) any
other method approved or accepted by the Committee in its sole discretion,
including, but not limited to (A) a cashless (broker-assisted) exercise that
complies with all applicable laws or (B) withholding of shares of Stock
otherwise deliverable to the Participant pursuant to the Option having an
aggregate Fair Market Value on the date of exercise equal to the Exercise Price
or (iv) any combination of the foregoing.  Unless otherwise determined by the
Committee, all payments under all of the methods indicated above shall be paid
in United States dollars.

 

(c)          Delivery of Shares.  Promptly after the exercise of an Option by a
Participant and the payment in full of the Exercise Price, such Participant
shall be entitled to the issuance of certificates evidencing such Participant’s
ownership of the shares of Stock purchased upon exercise of the Option. 
Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of
certificates through the use of electronic or other forms of book-entry.

 

6.4                               Termination of Service.  Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Option following termination of the Participant’s Service.  Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.

 

6.5                               Limitations on Incentive Stock Options.

 

(a)         General; Initial Exercise.  Any Incentive Stock Option granted under
the Plan shall contain such terms and conditions, consistent with the Plan, as
the Committee may determine necessary to qualify such Option as an Incentive
Stock Option.  Any Incentive Stock Option granted under the Plan may be modified
by the Committee to disqualify such Option from treatment as an Incentive Stock
Option under Section 422 of the Code.  The aggregate Fair Market Value of the
shares of Stock with respect to which Incentive Stock Options are exercisable
for the first time by a Participant in any calendar year, under the Plan or
otherwise, shall not exceed $100,000.  For this purpose, the Fair Market Value
of the shares of Stock shall be determined as of the Grant Date and each
Incentive Stock Option shall be taken into account in the order granted.

 

(b)         Ten Percent Stockholders.  An Incentive Stock Option granted to a
Participant who is the holder of record of more than ten percent (10%) of the
combined voting power of all classes of stock of the Company shall have an
Exercise Price at least equal to one hundred and ten percent (110%) of the Fair
Market Value of a share of Stock on the Grant Date of the Option and the term of
the Option shall not exceed five (5) years.

 

(c)          Notification of Disqualifying Disposition.  If any Participant
shall make any disposition of shares of Stock acquired pursuant to the exercise
of an Incentive Stock Option under the circumstances described in
Section 421(b) of the Code (relating to certain disqualifying dispositions), the
Participant shall notify the Company of such disposition within ten (10) days
thereof.

 

6.6                               Transferability.  Except as provided in
Section 6.7, during the lifetime of a Participant, only the Participant (or, in
the event of legal incapacity or incompetency, the Participant’s guardian or
legal representative) may exercise an Option.  Except as provided in
Section 6.7, no Option shall be assignable or transferable by the Participant to
whom it is granted, other than by will or the laws of

 

11

--------------------------------------------------------------------------------



 

descent and distribution.

 

6.7                               Family Transfers.  If authorized in the
applicable Award Agreement, a Participant may transfer, not for value, all or
part of an Option to any Family Member.  For the purpose of this Section 6.7, a
“not for value” transfer is a transfer which is (i) a gift, (ii) a transfer
under a domestic relations order in settlement of marital property rights; or
(iii) unless applicable law does not permit such transfers, a transfer to an
entity in which more than fifty percent (50%) of the voting interests are owned
by Family Members (or the Participant) in exchange for an interest in that
entity.  Following a transfer under this Section 6.7, any such Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer.  Subsequent transfers of transferred Options are
prohibited except to Family Members of the original Participant in accordance
with this Section 6.7 or by will or the laws of descent and distribution.  The
events of termination of Service under an Option shall continue to be applied
with respect to the original Participant, following which the Option shall be
exercisable by the transferee only to the extent, and for the periods specified
in the applicable Award Agreement.

 

6.8                               Rights of Holders of Options.  Unless
otherwise stated in the applicable Award Agreement and subject to Section 11, an
individual holding or exercising an Option shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the subject shares of Stock or to
direct the voting of the shares of Stock) until the shares of Stock covered
thereby are fully paid and issued to such individual.  Except as provided in
Section 14, no adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date of such issuance.

 

7.                                      STOCK APPRECIATION RIGHTS

 

7.1                               Grant of Stock Appreciation Rights.  Subject
to the provisions of this Plan, Stock Appreciation Rights may be granted to
Participants at any time and from time to time as shall be determined by the
Committee.  The Committee may grant freestanding Stock Appreciation Rights,
Stock Appreciation Rights that are granted in tandem with an Option, or any
combination thereof.

 

7.2                               Award Agreement.  Each Stock Appreciation
Right shall be evidenced by an Award Agreement that shall specify the Grant
Price, the number of shares of Stock covered by the Stock Appreciation Right,
the maximum duration of the Stock Appreciation Right, the conditions upon which
the Stock Appreciation Right shall become vested and exercisable and such other
provisions as the Committee shall determine, consistent with the terms of the
Plan.

 

(a)         Grant Price.  The Grant Price for each Stock Appreciation Right
shall be determined by the Committee and shall be specified in the Award
Agreement.  Other than with respect to Substitute Awards, the Grant Price shall
not be less than one hundred percent (100%) of the Fair Market Value of a share
of Stock on the Grant Date of the Stock Appreciation Right.

 

(b)         Number of Shares.  Each Award Agreement shall state that it covers a
specified number of shares of Stock, as determined by the Committee.

 

(c)          Term.  Each Stock Appreciation Right shall terminate and all rights
with respect to the Stock Appreciation Right shall expire at such time as the
Committee shall determine at the time of grant; provided, however, no Stock
Appreciation Rights shall be exercisable later than the tenth (10th) anniversary
of the Grant Date.

 

(d)         Restrictions on Exercise.  The Award Agreement shall set forth any
installment or other restrictions on exercise of the Stock Appreciation Right
during its term.  Each Stock Appreciation Right shall become exercisable and
shall vest over such period of time, or upon such events, as determined by the
Committee (including based on achievement of Performance Goals or future service
requirements).  An Award Agreement may provide that the period of time over
which a Stock Appreciation Right may be exercised shall be

 

12

--------------------------------------------------------------------------------



 

automatically extended if on the scheduled expiration date of the Stock
Appreciation Right the Participant’s exercise of such right would violate
applicable securities laws or the Company’s insider trading policy as in effect
from time to time; provided, however, that during such extended exercise period
the Stock Appreciation Right may only be exercised to the extent the right was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date and the extended exercise period shall end not later than 30
days after the exercise of such Stock Appreciation Right would first no longer
violate such laws.  The Award Agreement may also provide for the automatic
exercise of any such Stock Appreciation Right in which the Fair Market Value of
a share of Stock (as determined on the first day of the Extended Exercise Period
in which the exercise would no longer violate such laws or policy) exceeds the
Grant Price by delivery to the Participant shares of Stock equal to such excess
amount, less any required tax withholding.

 

7.3                               Exercise of Stock Appreciation Right.  A
Participant desiring to exercise a Stock Appreciation Right shall give written
or electronic notice, on a form provided by the Company, of such exercise to the
Company with the information the Company deems reasonably necessary to exercise
the Stock Appreciation Right.  If a Stock Appreciation Right is issued in tandem
with an Option, except as may otherwise be provided by the Committee, the Stock
Appreciation Right shall be exercisable during the period that its related
Option is exercisable.  Upon the exercise of a Stock Appreciation Right, a
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying:

 

(a)         The excess of the Fair Market Value of a share of Stock on the date
of exercise over the Grant Price; by

 

(b)         The number of shares of Stock with respect to which the Stock
Appreciation Right is exercised.

 

Notwithstanding the foregoing provisions of this Section 7.3 to the contrary,
the Committee may establish and set forth in the Award Agreement a maximum
amount per share of Stock that will be payable upon the exercise of a Stock
Appreciation Right.  At the discretion of the Committee, the payment upon
exercise may be in cash, shares of Stock or any combination thereof, or in any
other manner approved by the Committee in its sole discretion.  The Committee’s
determination as to the form of settlement shall be set forth in the Award
Agreement.

 

7.4                               Effect of Exercise.  If a Stock Appreciation
Right is issued in tandem with an Option, the exercise of the Stock Appreciation
Right or the related Option will result in an equal reduction in the number of
corresponding shares of Stock subject to the Option or Stock Appreciation Right
that were granted in tandem with such Stock Appreciation Right and Option.

 

7.5                               Termination of Service.  Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Stock Appreciation Right following termination of the Participant’s
Service.  Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Stock Appreciation Rights issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of Service.  Any Stock Appreciation Right issued in tandem with an
Option shall be exercisable following termination of the Participant’s Service
to the same extent that its related Option is exercisable following the
Participant’s termination of Service.

 

7.6                               Transferability.  A Stock Appreciation Right
shall only be transferable upon the same terms and conditions with respect to
transferability as are specified in Sections 6.6 and 6.7 with respect to
Options.

 

8.                                      RESTRICTED STOCK AND RESTRICTED STOCK
UNITS

 

8.1                               Grant of Restricted Stock or Restricted Stock
Units.  Subject to the provisions of this Plan, the

 

13

--------------------------------------------------------------------------------



 

Committee at any time and from time to time, may grant shares of Restricted
Stock or Restricted Stock Units to Participants in such amounts as the Committee
shall determine.

 

8.2                               Award Agreement.  Each grant of Restricted
Stock or Restricted Stock Units shall be evidenced by an Award Agreement that
shall specify the Restriction Period, the number of shares of Restricted Stock
or the number of Restricted Stock Units granted and such other provisions as the
Committee shall determine.

 

8.3                               Restrictions on Transfer.  Except as provided
in this Plan or an Award Agreement, the shares of Restricted Stock and
Restricted Stock Units may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until the end of the Restriction Period
established by the Committee and specified in the Award Agreement (and in the
case of Restricted Stock Units until the date of delivery or other payment), or
upon earlier satisfaction or any other conditions, as specified by the
Committee, in its sole discretion.  All rights with respect to the Restricted
Stock or Restricted Stock Units granted to a Participant shall be available
during his or her lifetime only to such Participant, except as otherwise
provided in an Award Agreement or at any time by the Committee.

 

8.4                               Forfeiture; Other Restrictions.  The Committee
may impose such other conditions and restrictions on any shares of Restricted
Stock or Restricted Stock Units as it may deem advisable including a requirement
that the Participant pay a specified amount to purchase each share of Restricted
Stock, restrictions based upon the achievement of specific Performance Goals,
time-based restrictions on vesting following the attainment of the Performance
Goals, time-based restrictions or restrictions under applicable laws or under
the requirements of any stock exchange or market upon which shares of Stock are
then listed or traded, or holding requirements or sale restrictions placed on
the shares of Stock by the Company upon vesting of such Restricted Stock or
Restricted Stock Units.

 

8.5                               Restricted Stock Units.  A holder of
Restricted Stock Units shall have no rights other than those of a general
creditor of the Company.  Restricted Stock Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Award Agreement.  Restricted Stock Units may be settled in cash or
Stock, as determined by the Committee and set forth in the Award Agreement.

 

8.6                               Termination of Service.  Unless otherwise
provided by the Committee in the applicable Award Agreement, upon the
termination of a Participant’s Service with the Company or an Affiliate, any
shares of Restricted Stock or Restricted Stock Units held by such Participant
that have not vested, or with respect to which all applicable restrictions and
conditions have not lapsed, shall immediately be deemed forfeited, and the
Participant shall have no further rights with respect to such Awards, including
but not limited to any right to vote Restricted Stock or any right to receive
dividends or Dividend Equivalents with respect to Restricted Stock or Restricted
Stock Units.

 

8.7                               Stockholder Privileges.  Unless otherwise
determined by the Committee and set forth in the Award Agreement:

 

(a)         A Participant holding shares of Restricted Stock shall generally
have the rights of stockholder to vote the shares or Restricted Stock during the
Restriction Period.  The Committee may provide in an Award Agreement that the
holder of such Restricted Stock shall be entitled to receive ordinary cash
dividends actually paid with respect to the Restricted Stock in accordance with
and subject to Section 11.

 

(b)         A Participant holding Restricted Stock Units shall have no rights of
a stockholder of the Company with respect to the Restricted Stock Units.  The
Committee may provide in an Award Agreement that the holder of such Restricted
Stock Units shall be entitled to receive Dividend Equivalents in accordance with
and subject to Section 11.

 

14

--------------------------------------------------------------------------------



 

9.                                      PERFORMANCE BASED COMPENSATION

 

9.1                               Grant or Vesting of Award Subject to Objective
Performance Goals.  The Committee may, in its discretion, condition the grant,
vesting, or payment of an Award on the attainment of one or more pre-established
objective Performance Goals.  Subject to the terms of the Plan, the Committee
may grant Performance Shares, Performance Units and/or Cash-Based Awards in such
amounts and upon such terms as the Committee shall determine.  A Performance
Share, Performance Unit or Cash-Based Award entitles the Participant to receive
shares of Stock or cash upon the attainment of performance goals and/or
satisfaction of other terms and conditions determined by the Committee when the
Award is granted and set forth in the Award Agreement.

 

9.2                               Establishment of Performance Goals.  All
Performance Goals (and any exclusions) established pursuant to this Section 9.2
shall be established by the Committee within 90 days after the beginning of the
period of service to which the Performance Goal relates (or such other period of
time as determined by the Committee in its sole discretion).  Performance Goals
means one or more goals determined by the Committee, in its discretion, with
respect to an Award for a Performance Period.  The Performance Goals may provide
for a targeted level or levels of performance for a Performance Period based on
one or more of the following measures:  (a) absolute or relative total
shareholder return; (b) return on assets, return on equity, or return on capital
employed; (c) earnings per share, corporate or business-unit net income, net
income before unusual, infrequently occurring, or non-recurring items, earnings
before interest and taxes, or earnings before interest, taxes, depreciation and
amortization; (d) cash flow from operations; (e) gross or net revenues or gross
or net margins; (f) levels of operating expense or other expense items reported
on the income statement; (g) measures of customer satisfaction and customer
service; (h) safety; (i) annual or multi-year production or average production
growth; (j) annual or multi-year sales or average sales growth; (k) annual or
multi-year production or sales volume; (l) annual or multi-year absolute or
per-unit operating and maintenance costs; (m) satisfactory completion of a
project or organizational initiative with specific criteria set in advance by
the Committee; (n) debt ratios or other measures of credit quality or liquidity;
(o) strategic asset sales or acquisitions in compliance with specific criteria
set in advance by the Committee; (p) annual or multi-year “net-back” sales or
the introduction of new products in accordance with specific goals set in
advance by the Committee; (q) compliance with Section 404 or other provisions of
the Sarbanes-Oxley Act of 2002 or with other laws, regulations or policies;
(r) staffing and retention; (s) capital expenditures or investments;
(t) milestones relating to sales, production, or capital projects; or (u) such
other criteria established by the Committee (the “Performance Goals”).  Any
performance goals that are financial metrics may be determined in accordance
with U.S. generally accepted accounting principles (“GAAP”) or may be adjusted
when established to include or exclude any items otherwise includable or
excludable under GAAP.  The measures may, at the discretion of the Committee, be
based on pro forma numbers and may, as the Committee specifies, either include
or exclude the effect of payment of the incentives payable under this Plan and
any other incentive or bonus plans of the Company.  The Performance Goals may
differ from Participant to Participant.  The Committee may provide for exclusion
of the impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual, infrequently occurring or
non-recurring charges or events, (b) asset write-downs, (c) litigation or claim
judgments or settlements, (d) acquisitions or divestitures, (e) reorganization
or change in the corporate structure or capital structure of the Company, (f) an
event either not directly related to the operations of the Company, Subsidiary,
division, business segment or business unit or not within the reasonable control
of management, (g) foreign exchange gains and losses, (h) a change in the fiscal
year of the Company, (i) the refinancing or repurchase of bank loans or debt
securities, (j) unbudgeted capital expenditures, (k) the issuance or repurchase
of equity securities and other changes in the number of outstanding shares,
(l) conversion of some or all of convertible securities to common stock, (m) any
business interruption event, (n) the cumulative effects of tax or accounting
changes in accordance with GAAP, or (o) the effect of changes in other laws or
regulatory rules affecting reported results. The Performance Goals

 

15

--------------------------------------------------------------------------------



 

applicable to a particular Award shall be set forth by the Committee in the
Award Agreement.

 

9.3                               Value of Performance Shares, Performance Units
and Cash-Based Awards.  Each Performance Share shall have an initial value equal
to the Fair Market Value of a share of Stock on the Grant Date.  Each
Performance Unit shall have an initial value representing the equivalent of a
share of Stock.  Each Cash-Based Award shall have a value as determined by the
Committee.  The Committee shall set Performance Goals in its discretion which,
depending upon the extent to which the Performance Goals are achieved, will
determine the number and/or value of Performance Shares or Performance Units and
Cash-Based Awards that will be paid to the Participant.

 

9.4                               Achievement of Performance Goals; Earning of
Awards.  Subject to the terms of the Plan, after the applicable Performance
Period has been completed, the Committee shall certify prior to the grant,
vesting, or payment of any Award that the applicable Performance Goals have been
satisfied.  Except as may otherwise be provided herein or as may otherwise be
contained in the Award Agreement, in the event that the Performance Goals are
not satisfied, the Award shall not be granted or become vested or payable, as
applicable except as otherwise determined by the Committee.

 

9.5                               Payment of Performance Awards.  The time and
form of payment of Performance Awards earned by the Participant shall be as
determined by the Committee and be set forth in the Award Agreement.  Subject to
the terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance Shares, Performance Units and Cash-Based Awards in the form of cash
or in shares of Stock (or in a combination thereof) following the Committee’s
determination of actual performance against the performance goals and/or other
terms and conditions established by the Committee.  Any payment of shares of
Stock or cash may be granted subject to any restrictions deemed appropriate by
the Committee.  The determination of the Committee with respect to the form of
payment of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.  The Committee may provide in an Award Agreement for the
payment of Dividend Equivalents in accordance with and subject to Section 11.

 

9.6                               Termination of Service.  Each Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain Performance Shares or Performance Units or Cash-Based Awards following
termination of Service.  Such provisions shall be determined in the sole
discretion of the Committee and need not be uniform among all Awards of
Performance Shares or Performance Units or Cash-Based Awards and may reflect
distinctions based upon the reason for termination.

 

9.7                               Transferability.  Except as otherwise provided
in an Award Agreement, Performance Awards may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by the laws of
descent and distribution.

 

9.8                               Stockholder Rights.  A Participant receiving a
Performance Share, Performance Unit or Cash-Based Award shall have the rights as
a stockholder only as to shares of Stock, if any, actually received by the
Participant upon satisfaction or achievement of the terms and conditions of such
Award and not with respect to shares of Stock subject to the Award but not
actually issued to such Participant.

 

10.                               OTHER STOCK-BASED AWARDS

 

From time to time during the duration of this Plan, the Committee may, in its
sole discretion, adopt one or more incentive compensation arrangements for
Participants pursuant to which the Participants may (a) acquire shares of Stock
under the Plan, whether by purchase, outright grant, or otherwise, or
(b) receive an Award, whether payable in cash or in Stock, the value of which is
determined, in whole in part, based on the value of Common Stock.  Any such
arrangements shall be subject to the general provisions of this Plan and all
cash payments or shares of Stock issued pursuant to such arrangements shall be
made under this Plan.

 

16

--------------------------------------------------------------------------------



 

11.                               DIVIDENDS AND DIVIDEND EQUIVALENTS

 

Subject to the terms of the Plan and any applicable Award Agreement, a
Participant shall, if so determined by the Committee, be entitled to receive
dividends or Dividend Equivalents, with respect to the shares of Stock covered
by the Award.  The Committee may provide that any dividends paid on shares of
Stock subject to an Award must be reinvested in additional shares of Stock;
provided, however, that notwithstanding anything to the contrary elsewhere
provided in the Plan, in no event may dividends and Dividend Equivalents be paid
currently on unvested Awards until and to the extent the Award is earned and
vested, although the amounts can be accumulated.  Notwithstanding the award of
Dividend Equivalents or dividends, a Participant shall not be entitled to
receive a special or extraordinary dividend or distribution unless the Committee
shall have expressly authorized such receipt.  All distributions, if any,
received by a Participant with respect to an Award as a result of any split,
Stock dividend, combination of shares of Stock, or other similar transaction
shall be subject to the restrictions applicable to the original Award. 
Notwithstanding anything to the contrary in the Plan, in no event shall Dividend
Equivalents be payable or granted in connection with any Options or Stock
Appreciation Awards.

 

12.                               TAX WITHHOLDING

 

The Company or any Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Participant any federal, state, or
local taxes, domestic or foreign, of any kind required by law with respect to
the vesting of or other lapse of restrictions applicable to Awards or upon the
issuance of any shares of Stock or payment of any kind upon the exercise of any
Options or Stock Appreciation Rights.  At the time of such vesting, lapse,
payment, or exercise, the Participant shall pay to the Company or Affiliate, as
the case may be, any amount that the Company or Affiliate may reasonably
determine to be necessary to satisfy such withholding obligation.

 

In accordance with any procedures that may be determined by the Committee, the
Participant may elect to have shares of Stock withheld or to deliver shares to
satisfy withholding for federal, state and local income taxes and employment
taxes that are applicable to the taxable income (“Withholding”) obligations, at
rates determined by the Committee or its designee.  The Participant may elect to
satisfy Withholding obligations, in whole or in part, (a) by causing the Company
or the Affiliate to withhold shares of Stock otherwise issuable to the
Participant or (b) by delivering to the Company or the Affiliate shares of Stock
already owned by the Participant (for any period as may be required by the
Company).  The shares of Stock so delivered or withheld shall have an aggregate
Fair Market Value not in excess of such withholding obligations.  The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Committee as of the date that the amount of tax to be
withheld is to be determined.  A Participant who has made an election pursuant
to this Section 12 may satisfy his or her withholding obligation only with
shares of Stock that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.  Furthermore, any shares withheld shall
be withheld at rates not to exceed to minimum statutory rate, or any other rate
that will not cause an adverse accounting consequence or cost, subject to the
discretion of the Administrator and in accordance with Company policies.

 

13.                               PARACHUTE LIMITATIONS

 

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly or impliedly modifies or excludes application of
this Section 13 (an “Other Agreement”), and notwithstanding any formal or
informal plan or other arrangement for the direct or indirect provision of
compensation to the Participant (including groups or classes of participants or
beneficiaries of which the Participant is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Participant (a “Benefit Arrangement”), if the Participant is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Awards held by that
Participant and any right to receive any payment or other benefit under this
Plan shall not become exercisable or vested (a) to the extent that such right to
exercise, vesting, payment, or benefit, taking into account all other rights,
payments, or benefits to or for the Participant under this Plan, all Other
Agreements, and all Benefit Arrangements, would cause any payment or benefit to
the Participant under this Plan to be considered a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (b) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Participant from the Company under
this Plan, all Other Agreements, and all Benefit

 

17

--------------------------------------------------------------------------------



 

Arrangements would be less than the maximum after-tax amount that could be
received by the Participant without causing any such payment or benefit to be
considered a Parachute Payment.  In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Participant under any
Other Agreement or any Benefit Arrangement would cause the Participant to be
considered to have received a Parachute Payment under this Plan that would have
the effect of decreasing the after-tax amount received by the Participant as
described in clause (b) of the preceding sentence, then the Committee shall have
the right, in its sole discretion, to designate those rights, payments, or
benefits under this Plan, any Other Agreements, and any Benefit Arrangements to
be reduced or eliminated so as to avoid having the payment or benefit to the
Participant under this Plan be deemed to be a Parachute Payment.

 

14.                               EFFECT OF CHANGES IN CAPITALIZATION

 

14.1                        Changes in Stock.  The number of shares of Stock for
which Awards may be made under the Plan, the individual Award share and dollar
limits in Section 4.2, and the Exercise Price or Grant Price of outstanding
Awards shall be proportionately increased or decreased for any increase or
decrease in the number of shares of Stock on account of any merger,
consolidation, spin-off, recapitalization, reclassification, split, reverse
split, combination, exchange, dividend or other distribution (whether in cash,
shares of Stock, or other property, other than a regular cash dividend) or for
any other increase or decrease in such shares of Stock effected without receipt
of consideration by the Company or similar transaction or other change in
corporate structure affecting the shares of Stock or the value thereof occurring
after the Effective Date (any such event hereafter referred to as a “Corporate
Event”).  In addition, subject to the exception set forth in the second sentence
of Section 14.4, the number and kind of shares for which Awards are outstanding
shall be proportionately increased or decreased for any increase or decrease in
the number of shares of Stock on account of any Corporate Event.  Any such
adjustment in outstanding Options or Stock Appreciation Rights shall not
increase the aggregate Exercise Price or Grant Price payable with respect to
shares that are subject to the unexercised portion of an outstanding Option or
Stock Appreciation Right, as applicable, and the adjustment shall comply with
the requirements under Section 409A of the Code.  The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration.  Notwithstanding the
foregoing, in the event of any distribution to the Company’s stockholders of
securities of any other entity or other assets (including an extraordinary cash
dividend but excluding a non-extraordinary dividend payable in cash or in stock
of the Company) without receipt of consideration by the Company, the Company
shall proportionately adjust (a) the number and kind of shares subject to
outstanding Awards and/or (b) the Exercise Price per share of outstanding
Options and the Grant Price of outstanding Stock Appreciation Rights to reflect
such distribution.  Notwithstanding the foregoing, upon the occurrence of any
event or transaction contemplated in this Section 14.1, any changes contemplated
herein shall be modified to the minimum extent necessary, in the sole discretion
of the Committee, to avoid any tax that may otherwise become due under
Section 409A of the Code.

 

14.2                        Change of Control.

 

(a)         Effect of a Change of Control.  Notwithstanding any provisions of
this Plan to the contrary, the Committee may, in its sole discretion, provide at
the time of Award, or pursuant to any other arrangement or agreement at any time
with the consent of the Participant, for different treatment to apply to an
outstanding Award at any time prior to, coincident with or after the time of a
Change of Control.  Unless otherwise provided by the Committee in an Award or
other agreement, the following subsection 14.2(b) shall apply to outstanding
Awards granted after the Effective Date.

 

(b)         Continuation, Assumption or Substitution of Awards.  In the event of
a Change of Control, the surviving, continuing, successor, or purchasing entity
or parent thereof, as the case may be (the “Acquiror”), may, without the consent
of any Participant, either assume the Company’s rights and obligations under
outstanding Awards or substitute for outstanding Awards substantially equivalent
equity awards for the Acquiror’s stock.  Subject to Section 14.2(a), if

 

18

--------------------------------------------------------------------------------



 

an Award is continued, assumed or substituted by the Acquiror and within 24
months after the consummation of a Change of Control (i) the Participant’s
service is terminated by the Acquiror (or its affiliate) without Cause or
(ii) the Participant resigns for Good Reason, the following shall apply: (1) any
and all Options and SARs shall become immediately exercisable as of the
termination or resignation; and (2) any restrictions imposed on Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units, Cash-Based
and Other Stock-Based Awards shall lapse and the Award shall be paid in cash or
stock as provided in the Award Agreement, except as required for compliance with
the requirements of Section 409A of the Code.  For the avoidance of doubt, the
Committee, in its discretion, may determine that, upon the occurrence of a
Change of Control, Options and Stock Appreciation Rights outstanding as of the
date of the Change of Control shall be cancelled and terminated without payment
if the Fair Market Value of one share as of the date of the Change of Control is
less than the Exercise Price or Grant Price, as applicable.

 

(c)          Section 409A and Change of Control.  If an Award subject to
Section 14.2(b) is exempt from the requirements of Section 409A of the Code, it
shall be paid within 30 days following the termination or resignation.  If an
Award is subject to the requirements of Section 409A, then it shall be paid
within the 30-day period following the six month anniversary of the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) if made to a “specified employee” under Section 409A and such delay is
necessary to avoid the imposition of taxes thereunder.  If a Participant’s
termination or resignation is not a “separation from service” or the payment
event is not a Section 409A distribution event, subject to the requirements of
Section 409A of the Code, the Award shall be paid as of the earlier of the time
specified in the Award Agreement or one day after the six month anniversary of
the date the Participant has a separation from service following the Change of
Control.

 

14.3                        Reorganization in Which the Company Is the Surviving
Entity and in Which No Change of Control Occurs.  Subject to the exception set
forth in the second sentence of Section 14.4, if the Company shall be the
surviving entity in any reorganization, merger, or consolidation of the Company
with one or more other entities and in which no Change of Control occurs, any
Award theretofore made pursuant to the Plan shall pertain to and apply solely to
the securities to which a holder of the number of securities subject to such
Award would have been entitled immediately following such reorganization,
merger, or consolidation, and, in the case of Options and Stock Appreciation
Rights, with a corresponding proportionate adjustment of the Exercise Price or
Grant Price per share so that the aggregate Exercise Price or Grant Price
thereafter shall be the same as the aggregate Exercise Price or Grant Price of
the shares of Stock remaining subject to the Option or Stock Appreciation Right
immediately prior to such reorganization, merger, or consolidation.  Subject to
any contrary language in an Award Agreement evidencing any other Award, any
restrictions applicable to such Award shall apply as well to any replacement
shares of Stock received by the Participant as a result of the reorganization,
merger or consolidation. Notwithstanding the foregoing, upon the occurrence of
any event or transaction contemplated in this Section 14.3, any changes
contemplated herein shall be modified to the minimum extent necessary, in the
sole discretion of the Committee, to avoid any tax that may otherwise become due
under Section 409A of the Code.

 

14.4                        Adjustment.  Adjustments under Section 14 related to
shares of Stock or securities of the Company shall be made by the Committee,
whose determination in that respect shall be final, binding and conclusive.  The
Committee may provide in the Award Agreements at the time of Award, or pursuant
to any other arrangement or agreement at any time with the consent of the
Participant, for different provisions to apply to an Award in place of those
described in Sections 14.1, 14.2 and 14.3.  Notwithstanding the foregoing, any
different provisions or changes to provisions contemplated herein shall be
modified to the minimum extent necessary, in the sole discretion of the
Committee, to avoid any tax that may otherwise become due under Section 409A of
the Code.

 

14.5                        No Limitations on the Company.  The making of Awards
pursuant to the Plan shall not affect or

 

19

--------------------------------------------------------------------------------



 

limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure or to merge, consolidate, dissolve, or liquidate, or to sell or
transfer all or any part of its business or assets.

 

15.                               REQUIREMENTS OF LAW

 

15.1                        General.  The Company shall not be required to issue
or sell any shares of Stock under any Award if the issuance or sale of such
shares would constitute a violation by the Participant, any other individual
exercising an Option or Stock Appreciation Right, or the Company of any
provisions of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.  If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares of Stock hereunder, no shares of Stock may be issued or sold to the
Participant or any other individual exercising an Option or Stock Appreciation
Right pursuant to such Award unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company, and any delay caused thereby shall in no way
affect the date of termination of the Award.  Specifically, in connection with
the Securities Act, upon the exercise of any Option or the delivery of any
shares of Stock underlying an Award, unless a registration statement under the
Securities Act is in effect with respect to the shares of Stock covered by such
Award, the Company shall not be required to issue or sell such shares of Stock
unless the Committee has received evidence satisfactory to it that the
Participant or any other individual exercising an Option may acquire such shares
of Stock pursuant to an exemption from registration under the Securities Act. 
Any determination in this connection by the Committee shall be final, binding,
and conclusive.  The Company may, but shall in no event be obligated to,
register any securities covered hereby pursuant to the Securities Act.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or the issuance or sale of shares of Stock pursuant to
the Plan to comply with any law or regulation of any governmental authority.  As
to any jurisdiction that expressly imposes the requirement that an Option shall
not be exercisable until the shares of Stock covered by such Option are
registered or are exempt from registration, the exercise of such Option (under
circumstances in which the laws of such jurisdiction apply) shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

 

15.2                        Rule 16b-3.  During any time when the Company has a
class of equity security registered under Section 12 of the Exchange Act, it is
the intent of the Company that Awards pursuant to the Plan and the exercise of
Options granted hereunder will qualify for the exemption provided by Rule 16b-3
under the Exchange Act.  To the extent that any provision of the Plan or action
by the Committee does not comply with the requirements of Rule 16b-3, it shall
be deemed inoperative to the extent permitted by law and deemed advisable by the
Committee, and shall not affect the validity of the Plan.  In the event that
Rule 16b-3 is revised or replaced, the Committee may exercise its discretion to
modify this Plan in any respect necessary to satisfy the requirements of, or to
take advantage of any features of, the revised exemption or its replacement.

 

16.                               GENERAL PROVISIONS

 

16.1                        Disclaimer of Rights.  No provision in the Plan, in
any Award or in any Award Agreement shall be construed to confer upon any
individual the right to remain in the employ or service of the Company or any
Affiliate, or to interfere in any way with any contractual or other right or
authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company or any Affiliate.  The
obligation of the Company to pay any benefits pursuant to this Plan shall be
interpreted as a contractual obligation to pay only those amounts described
herein, in the manner and under the conditions prescribed herein.  The Plan
shall in no way be interpreted to require the Company to transfer any amounts to
a third party trustee or

 

20

--------------------------------------------------------------------------------



 

otherwise hold any amounts in trust or escrow for payment to any participant or
beneficiary under the terms of the Plan.

 

16.2                        Nontransferability of Awards.  Except as provided in
Sections 6.6, 6.7, and 7.6 or otherwise at the time of grant or thereafter, no
right or interest of any Participant in an Award granted pursuant to the Plan
shall be assignable or transferable during the lifetime of the Participant,
either voluntarily or involuntarily, or subjected to any lien, directly or
indirectly, by operation of law, or otherwise, including execution, levy,
garnishment, attachment, pledge or bankruptcy, except pursuant to a domestic
relations order in settlement of marital property rights.  In the event of a
Participant’s death, a Participant’s rights and interests in Awards shall only
be transferable by will or the laws of descent and distribution to the extent
provided under this Plan, and payment of any amounts due thereunder shall be
made to, and exercise of any Option or Stock Appreciation Right may be made by,
the Participant’s legal representatives, heirs or legatees.  If in the opinion
of the Committee a person entitled to payments or to exercise rights with
respect to the Plan is unable to care for his or her affairs because of mental
condition, physical condition or age, payment due such person may be made to,
and such rights shall be exercised by, such person’s guardian, conservator or
other legal personal representative upon furnishing the Committee with evidence
satisfactory to the Committee of such status.

 

16.3                        Changes in Accounting or Tax Rules.  Except as
provided otherwise at the time an Award is granted, notwithstanding any other
provision of the Plan to the contrary, if, during the term of the Plan, any
changes in the financial or tax accounting rules applicable to any Award shall
occur which, in the sole judgment of the Committee, may have a material adverse
effect on the reported earnings, assets or liabilities of the Company, the
Committee shall have the right and power to modify as necessary, any then
outstanding and unexercised Options, Stock Appreciation Rights and other
outstanding Awards as to which the applicable services or other restrictions
have not been satisfied.

 

16.4                        Nonexclusivity of the Plan.  The adoption of the
Plan shall not be construed as creating any limitations upon the right and
authority of the Committee to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
particular individuals) as the Committee in its discretion determines desirable.

 

16.5                        Captions.  The use of captions in this Plan or any
Award Agreement is for the convenience of reference only and shall not affect
the meaning of any provision of the Plan or such Award Agreement.

 

16.6                        Other Award Agreement Provisions.  Each Award
Agreement may contain such other terms and conditions not inconsistent with the
Plan as may be determined by the Committee, in its sole discretion.

 

16.7                        Other Employee Benefits.  The amount of any
compensation deemed to be received by a Participant as a result of the exercise
of an Option or Stock Appreciation Right, the sale of Shares received upon such
exercise, the vesting of any Restricted Stock, receipt of Performance Shares,
distributions with respect to Restricted Stock Units or Performance Units, or
Other Stock-Based Awards shall not constitute “earnings” or “compensation” with
respect to which any other employee benefits of such employee are determined,
including without limitation, benefits under any pension, profit sharing,
401(k), life insurance or salary continuation plan, except as may be
specifically be provided otherwise under the terms of such other employee
benefit plan or program.

 

16.8                        Severability.  If any provision of the Plan or any
Award Agreement shall be determined to be illegal or unenforceable by any court
of law in any jurisdiction, the remaining provisions hereof and thereof shall be
severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.

 

21

--------------------------------------------------------------------------------



 

16.9                        Governing Law.  The validity and construction of
this Plan and the Award Agreements shall be construed in accordance with and
governed by the laws of the State of Delaware other than any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Plan and the Award Agreements to the substantive laws of
any other jurisdiction.

 

16.10                 Section 409A.  Notwithstanding anything in this Plan to
the contrary, the Plan and Awards made under the Plan are intended to comply
with the requirements imposed by Section 409A of the Code.  If any Plan
provision or Award under the Plan would result in the imposition of an
additional tax under Section 409A of the Code, the Company and the Participant
intend that the Plan provision or Award will be reformed to avoid imposition, to
the extent possible, of the applicable tax and no action taken to comply with
Section 409A of the Code shall be deemed to adversely affect the Participant’s
rights to an Award.  The Participant further agrees that the Committee, in the
exercise of its sole discretion and without the consent of the Participant, may
amend or modify an Award in any manner and delay the payment of any amounts
payable pursuant to an Award to the minimum extent necessary to meet the
requirements of Section 409A of the Code as the Committee deems appropriate or
desirable.  Subject to any other restrictions or limitations contained herein,
in the event that a “specified employee” (as defined under Section 409A of the
Code) becomes entitled to a payment under the Plan that is subject to
Section 409A of the Code on account of a “separation of service” (as defined
under Section 409A of the Code), such payment shall not occur until the date
that is six months plus one day from the date of such “separation from service”
to the extent necessary in order to avoid the imposition of taxes under
Section 409A.  Any amount that is otherwise payable within the six (6) month
period described herein will be aggregated and paid in a lump sum amount without
interest.

 

16.11                 Recoupment of Awards.  Notwithstanding any other provision
of this Plan to the contrary, any award granted or amount payable or paid under
this Plan shall be subject to the terms of any compensation recoupment policy
then applicable, if any, of the Company, to the extent the policy applies to
such award or amount.  By accepting an award or the payment of any amount under
the Plan, each Participant agrees and consents to the Company’s application,
implementation and enforcement of (a) any such policy and (b) any provision of
applicable law relating to cancellation, rescission, payback or recoupment of
compensation and expressly agrees that the Company may take such actions as are
permitted under the policy or applicable law without further consent or action
being required by such Participant.  To the extent that the terms of this Plan
and the policy or applicable law conflict, then the terms of the policy or
applicable law shall prevail.

 

16.12                 Repricing.  Notwithstanding any other provision of the
Plan, no amendment or modification may be made to an outstanding Option or Stock
Appreciation Right that (a) reduces the Exercise Price or Grant Price, either by
lowering the Exercise Price or Grant Price or by canceling the outstanding
Option or Stock Appreciation Right and granting a replacement Option or Stock
Appreciation Right with a lower Exercise Price or Grant Price or by cancellation
for cash or another Award if the Exercise Price or Grant Price is higher than
the current Fair Market Value, or (b) would be treated as a repricing under the
rules of the exchange upon which shares of Stock of the Company trade, without
the approval of the stockholders of the Company; provided, however, that
appropriate adjustments may be made to outstanding Options and Stock
Appreciation Rights pursuant to Section 14.

 

17.                               AMENDMENT, MODIFICATION AND TERMINATION

 

17.1                        Amendment, Modification, and Termination.  Subject
to Sections 3.2, 16.10 and 17.2, the Board may at any time terminate, and from
time to time may amend or modify the Plan; provided, however, that no amendment
or modification may become effective without approval of the stockholders of the
Company if stockholder approval is required to enable the Plan to satisfy any
applicable statutory or regulatory requirements, or if the Company, on the
advice of counsel, determines that stockholder approval is otherwise necessary
or desirable.

 

17.2                        Awards Previously Granted.  Except as otherwise may
be required under Section 16.10,

 

22

--------------------------------------------------------------------------------



 

notwithstanding Section 17.1 to the contrary, no amendment, modification or
termination of the Plan or any Award Agreement shall adversely affect in any
material way any previously granted Award, without the written consent of the
Participant holding such Award.

 

18.                               STOCKHOLDER APPROVAL; EFFECTIVE DATE OF PLAN

 

The Plan was originally adopted on April 20, 2008, and was previously amended
and restated effective as of May 29, 2012, May 24, 2016, and May 31, 2017.  The
most recent amendment and restatement of the Plan was approved by the Board of
Directors of the Company on March 22, 2019, subject to the approval of the
Company’s stockholders; provided, however, in no event may an Incentive Stock
Option be granted more than ten years after the earlier of (i) the date of the
adoption of the Plan by the Board of Directors or (ii) the Effective Date.

 

19.                               DURATION

 

Unless sooner terminated by the Board, this Plan shall terminate automatically
on May 22, 2029.  After the Plan terminates, no Awards may be granted.  Awards
outstanding at the time the Plan terminates shall remain outstanding in
accordance with the terms and conditions of the Plan and the Award Agreement.

 

23

--------------------------------------------------------------------------------